Citation Nr: 0310775	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-20 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder, currently rated as 30 percent disabling.  

2.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently rated as 20 percent disabling.  

3.  Entitlement to an increased rating for residuals of a 
fracture of the first right toe and residual injury to the 
second right toe, currently rated as 10 percent disabling.  

4.  Entitlement to an increased rating for musculoskeletal 
low back pain secondary to spinal anesthesia, currently rated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1973, and from October 1977 to August 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the increased ratings for his service-connected post 
traumatic stress disorder and disabilities of the right knee, 
low back, and right toes.  He responded with an August 2000 
Notice of Disagreement, and then afforded an August 2000 
Statement of the Case by the RO.  He subsequently perfected 
his appeal of these issues upon the filing of an October 2000 
VA Form 9.  In October 2000, he testified before an RO 
hearing officer, and in February 2002, he testified before 
the undersigned member of the Board.  


REMAND

As an initial matter, the Board notes that in February 2001, 
the veteran filed a written and signed statement indicating 
he found the evaluations for his post traumatic stress 
disorder and disabilities of the right knee and right toes to 
be "acceptable."  He further stated that his service-
connected low back disability "remains the only issue that 
needs to be resolved in an equitable and fair [manner]."  
Normally, the Board would accept such a statement as a 
withdrawal of the veteran's appeals for increased ratings for 
his post traumatic stress disorder and disabilities of the 
right knee and toes.  See 38 C.F.R. § 20.204 (2002).  
However, at his February 2002 hearing before the undersigned 
member of the Board, the veteran offered testimony regarding 
these issues, suggesting he wanted them to remain in 
appellate status for consideration by the Board.  Because the 
record does not clearly indicate whether or not the veteran 
wishes the issues of increased ratings for post traumatic 
stress disorder and his disabilities of the right knee and 
right toes to remain on appeal, clarification is required.  

Next, prior to the RO's most recent action in this case, the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), was signed into law.  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.  

First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 3.159(a)(5) 
(2002). 

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
With respect to this duty to assist the veteran in obtaining 
evidence, the VCAA requires that the VA notify the claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the VA.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

While it has been over two years since the VCAA was passed, 
the RO has failed in the present case to specifically notify 
the veteran of this legislation, or to complete the necessary 
development required under the VCAA.  Therefore, a REMAND is 
required to ensure compliance by the RO with the provisions 
of the VCAA, and to afford the veteran appropriate due 
process.  

In light of the above, this appeal is REMAND for the 
following additional development:

1.  The RO must contact the veteran and 
determine if he wishes to continue his 
appeals for increased ratings for post 
traumatic stress disorder and 
disabilities of the right knee and right 
toes.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure full compliance with the VCAA's 
new notification requirements and 
development procedures, codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326.  Any binding and 
pertinent Court decisions that are 
subsequently issued should also be 
considered.  Specifically, the RO should 
ensure that the appropriate notice and 
development related to the veteran's 
post-service medical records, 
specifically those regarding his service-
connected post traumatic stress disorder 
and disabilities of the low back, right 
knee, and right toes, is accomplished.  

3.  After any required VCAA development 
is accomplished, the RO must reconsider 
the claims on appeal.  If any of these 
claims remain denied, the appellant and 
his representative should be provided 
with an appropriate Supplemental 
Statement of the Case and given the 
opportunity to respond.

Thereafter, the appeal should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until he is notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


